Citation Nr: 0836993	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  05-30 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUE

Entitlement to an effective date prior to June 7, 2004, for a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida denying an effective date 
prior to June 7, 2004 for a TDIU.  The veteran had perfected 
other appeals, including an appeal for an earlier effective 
date for a 50 percent rating for hearing loss and an even 
higher rating for hearing loss, prior to the transfer of the 
case to the Board, but in August 2008, he withdrew those 
appeals.  


FINDING OF FACT

1.  The veteran is service-connected for PTSD, rated as 50 
percent disabling from June 2003; tinnitus, rated as 10 
percent disabling from October 2002; and hearing loss, rated 
as noncompensable prior to June 7, 2004, and as 50 percent 
disabling from June 7, 2004.  He is also service-connected 
for malaria and residuals, surgery for torsion right 
testicle, rated as noncompensable. 

2.  On June 7, 2004, the veteran he filed a claim seeking a 
TDIU.

3.  In a November 2004 rating decision, the RO granted 
entitlement to a TDIU, effective June 7, 2004.

4.  Prior to June 7, 2004, the veteran did not have a single 
service-connected disability rated at least 40 percent with a 
combined rating of 70 percent or more.

5.  There is no medical evidence showing that the veteran's 
service-connected disabilities rendered him unemployable at 
any time during the year prior to June 7, 2004.

6.  Prior to June 7, 2004, the case did not presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.

CONCLUSION OF LAW

An effective date earlier than June 7, 2004, for the award of 
a TDIU, is not warranted.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.400, 4.16 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

For an increased-compensation claim, such as this one, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores. 

The RO's June 2004 and May 2008 letters describing the 
evidence needed to support the veteran's claim were not both 
timely mailed before the November 2004 rating decision.  Only 
the June 2004 letter was.  The letters described the evidence 
necessary to substantiate a claim for an increased rating, 
identified what evidence VA had collected and was collecting, 
requested the veteran to send in particular documents and 
information, identified what evidence (including lay 
statements and medical evidence) might be helpful in 
establishing his claim, and invited the veteran to send VA 
whatever evidence he had in his possession pertaining to his 
claim.  The May 2008 letter discussed what evidence was 
necessary with respect to the effective date of an award.  
Although the veteran has not raised any notice issues, the 
failure to provide complete, timely notice to the veteran 
raises a presumption of prejudice, so that VA has the burden 
to establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the flaws in the 
original letter.  First, in the May 2008 letter, the veteran 
was notified of the need to present evidence to establish an 
effective date of an award.  Then, after the flaws in the 
original letter were cured, the RO readjudicated the claim in 
July 2008.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA medical records and 
lay statements from the veteran.  VA examinations were 
conducted in September and October 2004.  VA has satisfied 
its assistance duties.

The veteran contends that he is entitled to an effective date 
prior to June 7, 2004, for the grant of a TDIU.  He states 
that the effective date should be June 17, 2003.  

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is 
a claim for an increased rating.  Dalton v. Nicholson, 21 
Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. 
App. 449, 451-52 (2000).  

The general rule with respect to effective date of an award 
of increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation that 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 
38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

For VA purposes, total disabilities ratings for compensation 
may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disabilities, this disability shall be ratable at 60 percent 
or more, and that, if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disabilities to bring the 
combined rating to 70 percent or more.  For the above purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a) (2007).

Also, it is noted that it is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b) (2007).

A review of the record shows that a VA audiogram in December 
2002 did not warrant a compensable rating, and that on VA 
evaluation in May 2003, it was reported that there had not 
been a significant change since his last evaluation and that 
his word discrimination was 92 percent bilaterally.  

On June 17, 2003, the veteran applied for increased ratings 
for hearing loss and post-traumatic stress disorder (PTSD), 
indicating that he had been having difficulties obtaining 
gainful employment because of his disability.  

A July 2003 VA psychiatric examination report showed that he 
had worked for the post office for 33 years and had left 1 
1/2 years before the examination.  He reported that he had no 
friends and that he had had a depressed mood for a long time, 
and he appeared depressed and cried some during the 
interview.  He had decreased concentration and occasionally 
made statements about death or wanting to die and occasional 
suicidal ideation.  He had 2 years of college and was living 
with his wife and granddaughter.  He was well groomed, 
pleasant, and cooperative but had very poor eye contact and 
spent the majority of the time talking with his eyes closed.  
His speech was normal and his mood was reported as okay, but 
he was depressed with some crying.  His thought processes 
were goal directed and coherent and he reported that he was 
very nervous.  He had suicidal ideation but no plans.  He was 
oriented and had intact concentration and was able to 
calculate for a simple math problem.  Judgment and insight 
were fair.  The diagnoses were PTSD and major depression, and 
his global assessment of functioning was 50 for serious 
symptoms and any serious impairments of social, occupational, 
or school functioning.  

The RO increased his PTSD rating to 50 percent in August 
2003, and continued his noncompensable rating for hearing 
loss.  The veteran was apprised of his appeal rights and he 
did not appeal.  That decision became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

On June 7, 2004, the veteran applied for a TDIU.  He 
mentioned other disorders including PTSD as causing his 
unemployability, but not hearing loss.  

The findings of the October 2004 VA audiometric examination 
resulted in the RO granting a 50 percent rating for hearing 
loss, effective June 7, 2004.  The RO also found the veteran 
entitled to individual unemployability due to 
service-connected disabilities effective from June 7, 2004, 
the date the veteran had filed his claim for TDIU and also 
the same date that the veteran's hearing loss 50 percent 
rating was effective from.  The RO considered the October 
2004 VA audiologist's statement that the veteran would be 
expected to experience difficulty in many communication 
situations, especially in the presence of background noise, 
and that if verbal interaction was important to his job, his 
employability may be significantly affected by his hearing 
loss.  The RO found that the veteran was unemployable as a 
result of his service-connected disabilities, mainly PTSD and 
hearing loss.  

Prior to the increased rating for the veteran's hearing loss 
from 0 percent to 50 percent, effective from June 7, 2004, 
the veteran did not meet the schedular criteria for a TDIU, 
but as of that date, he did.  The Board does not have the 
authority to assign an extraschedular rating in the first 
instance under 38 C.F.R. § 3.321(b)(1).  See Floyd v. Brown, 
9 Vet. App. 88, 94-97 (1995).  Further, in Bowling v. 
Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its 
decision in Floyd, similarly held that the Board cannot award 
a TDIU under 38 C.F.R. § 4.16(b) in the first instance 
because that regulation requires that the RO first submit the 
claim to the Director of the Compensation and Pension Service 
for extraschedular consideration.  

The evidence of record fails to show an increase in 
disabilities warranting a TDIU prior to June 7, 2004.  The 
veteran had had an audiogram in December 2002 that did not 
warrant a compensable rating, and in May 2003, it was 
reported that there had not been a significant change since 
his last evaluation and that his word discrimination was 92 
percent bilaterally.  Indeed, there is no medical evidence 
dated in the year prior to June 7, 2004, showing that he was 
unemployable due to his service-connected disabilities, and 
thus, in assigning June 7, 2004, as the effective date of the 
TDIU, VA has already assigned the earliest possible effective 
date.  It thus follows that an effective date prior to that 
time must be denied.  

In conclusion, the Board finds that the criteria for a TDIU 
were not met prior to June 7, 2004, and that the evidence of 
record did not factually show that unemployability due to 
service-connected disabilities warranting a total rating 
based on individual unemployability arose prior to that time.  
As such, an effective date prior to June 7, 2004, for a TDIU 
is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  VA 
is bound under the controlling statute and regulations, which 
provide no basis for the award of an effective date earlier 
than June 7, 2004.  Further, the evidence does not show that 
exception factor were present prior to June 7, 2004, and thus 
referral for extraschedular consideration under 38 C.F.R. 
§ 4.16(b) is not warranted.  Thus, the veteran's claim must 
be denied.


ORDER

Entitlement to an effective date earlier than June 7, 2004, 
for the grant of a total disability rating due to individual 
unemployability (TDIU) is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


